DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 19-35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-22 of U.S. Patent No. 10,391,262. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, ‘262 claims (see Clm. 1) a mixing device comprising:
A housing;
A cap being disposed at a distal end of the housing; and
A mixing assembly being disposed within the housing (RE: “disposed within the frame” and “a frame being rotatably disposed within the housing), the mixing assembly being configured to actuate in response to rotation of the cap with respect to the housing (RE: “rotation of the cap with respect to the housing imparts a relative rotation between the frame and the housing thus actuating the mixing assembly”); and
Wherein rotation of the cap with respect to the housing imparts a relative rotation to a portion of the mixing assembly (see generally the frame – also note the issued under 35 USC 112(a) and (b) noted below), thus actuating the mixing assembly.
	As such, instant Claim 1 appears to be a somewhat broader version of ‘262 claim 1 which omits reference to the frame and ascribes the claimed functions of the frame to the ‘mixing assembly’ in general whereby instant Claim 1 is permissive to such a frame being part of the mixing assembly – see Clm. 27).
	The remaining features of the dependent claims are either expressly recited within the corresponding dependent claims of the ‘262 reference patent or are obvious additional details pursuant to reducing the claimed device to practice as it pertains to holding two separate medicaments and permitting mixing by the mixing assembly upon rotation of the cap.
	Regarding Claim 33, the ‘262 reference patent claims (see Clm. 20) a method of mixing a medication in a mixing device comprising the steps:
	Rotating a cap relative to a housing, wherein an internal interfacing component of the cap triggers an actuation upon being rotated by imparting rotation to a frame provided within the housing, wherein the actuation causes separated medicament components to be combined in a chamber stored within the housing. Whereby the only different between Clm. 33 and Clm. 20 is the use of the phrase “interfacing” component in Claim 33 versus “protruding” component in Claim 20, whereby without additional limitations in the claims the term “interfacing” can be considered a broader version of “protruding” or merely the necessary structure implicit to accomplish the function of “triggers an actuation upon being rotated…” which must be understood to necessitate some degree of “interfacing” between the internal protruding component and the frame to impart rotation to the frame.
	The remaining features of the dependent claims are either expressly recited within the corresponding dependent claims of the ‘262 reference patent or are obvious additional details pursuant to reducing the claimed device to practice as it pertains to holding two separate medicaments and permitting mixing by the mixing assembly upon rotation of the cap.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluidic pathway”, “first chamber, “second chamber”, “displacement mechanism”, and “pre-stored energy source” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Par. 33 appears to seek to support the use of claim language directed toward specifics of the “mixing assembly” including various chambers, fluidic pathways, displacement mechanism…etc. as well as describing the interactions between components that permit the mixing of the two drug components. However, Examiner submits that mere incorporation by reference is not sufficient to satisfy the requirements of 37 CFR 1.75(d)(1) and MPEP § 608.01(o) as the length and scope of these priority documents places an undue burden upon the reader of the instant application to attempt to resolve the necessary context of the claims. Applicant is required to amend the specification to provide clear import of all of the relied upon claim language and features. Care should be taken not to add new matter and any matter amended to the specification should be accompanied by citation in the Remarks/Arguments where it can be found in the relevant priority documents.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, Applicant recites “rotation of the cap with respect to the housing imparts relative rotation to a portion of the mixing assembly…” However, such a specific configuration does not appear to be supported by the originally filed detailed disclosure. Specifically, this function is attributed to a “frame” (150) which is separate and distinct from the “mixing assembly” (400) such that the “mixing assembly” is received within the frame, but the frame is not considered, by the specification, to be part of the mixing assembly. It is not clear, based on the specification, whether the “mixing assembly”, itself, is ever subject to relative rotation and there does not appear to be disclosed any configurations wherein the function of the frame is supplanted by the “mixing assembly” or configurations wherein the frame is provided as part of a “mixing assembly”. Such a limitation in Claim 1 is exacerbated by Claim 19 – which attributes to the “mixing assembly” features which were only disclosed as part of the frame as well as Claims 26 and 27 which respectively recite the frame as being distinct from the mixing assembly or part of the mixing assembly. However, the specification, as filed, is not supportive of these embodiments and requires distinct frame and mixing components.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “wherein rotation of the cap with respect to the housing imparts a relative rotation to a portion of the mixing assembly…” However, such a claim limitation does not appear to be commensurate in scope with respect to the originally filed detailed disclosure which recites (Par. 5) “rotation of the cap with respect to the housing imparts a relative rotation between the frame and the housing thus actuating the mixing assembly” [emphasis added]. Firstly, Examiner submits that “a relative rotation to a portion of then mixing assembly” creates confusion as “relative rotation” requires reference to two elements (i.e. one element must rotate with respect to another element) whereby Claim 1 makes no indication as to what the mixing assembly portion is intended to rotate “relative” to. Secondly, it is not understood, based on the originally filed detailed disclosure, for the “frame” to be a constituent “portion” of the mixing assembly. Mixing assembly is defined as element(s) (400) in the specification which are provided separate, distinct, and apart from the frame (150) which “can be configured to carry a mixing assembly being disposed within the frame” (Par. 5). Inconsistent characterization of the various elements creates substantial confusion over what is actually being claimed and to what degree any individual components (e.g. the housing, the frame, and the mixing assembly) need to be distinctive from one another. Such inconsistent characterization is particularly pervasive given the scant discussion, in the specification, as to the specific structure of the mixing assembly (see Par. 33) which relies – substantially upon provisional priority documents directed to substantially different embodiments for completeness. Furthermore, it is unclear if the “mixing assembly” itself, ever even rotates in accordance with the originally filed detailed disclosure. It is clear that the “frame” rotates, but it is not clear if the mixing assembly rotates together with the frame or if the frame rotates relative to the mixing assembly as well as the housing. As such, one having ordinary skill in the art would be unable to consider the broadest reasonable interpretation of the instant claims in light of the specification.
	Regarding Claim 19, this claim attributes components (RE: “an exterior protrusion”) to the “mixing assembly” when such components are disclosed as being part of a “frame” which is found in the specification to be separate and distinct from the mixing assembly. Furthermore, Claim 19 recites “an exterior protrusion configured to engage with the interior channel of the cap”, when the prior clause recites “at least one interior channel”. As such, there is confusion over a lack of agreement of the number of “interior channel(s)” and the number of “exterior protrusion(s)”.
	Regarding Claim 24, Applicant recites “a displacement mechanism”, i.e. a function term paired with a nonce term “mechanism” which is understood to evoke the protections of 35 USC 112(f) – whereby there is insufficient disclosure as it pertains to this “displacement mechanism” in the provided detailed disclosure to determine the material, structure, or acts responsible for this “displacement” mechanism (see Par. 40).
	Regarding Claim 26, Applicant recites “further including a frame disposed between the mixing assembly and the housing”. Such a claim is clearly demonstrative (in concert with the specification) that the “mixing assembly” and the “frame” are separate, distinctive components – however Applicant has previously appeared to attribute various functions and structures of the frame to the mixing assembly (see Clm. 1, 19, 22). As such, the claims here are not only inconsistent with the specification, but inconsistent with themselves.
	Regarding Claim 27, Applicant not claims “the mixing assembly further includes a frame…” However, Examiner notes that the frame and mixing assembly have been disclosed, in the specification, as two separate components – while Claim 27 now requires the frame to be a constituent component of the “mixing assembly” (with Claim 26 previously affirming that the fame and mixing assembly are separate and distinct components). Examiner submits that such inconsistent characterization of the claimed invention creates substantial confusion over the dependency of various components and how much claimed structures might overlap with one another to be infringed upon by a single element of the prior art relied upon to satisfy two elements of the claims or two elements of the prior art used to satisfy one element of the claims.
	Regarding Claim 29, Applicant recites “the first chamber is configured to rotate relative to the second chamber”. However, inasmuch as support for this limitation is not found in the instant specification what does or does not constitute “relative” rotation between these two “chambers” which are not illustrated (or specifically disclosed) creates substantial confusion. To the extent that Applicant provides a number of priority documents which have been incorporated by reference it is presumed that one of these priority documents may provide general written description support for these claim limitations, however mere incorporation by reference is not sufficient to provide clarity to the claims. The instant specification should be amended by reviewing the supporting priority documents and incorporating the specific teachings to resolve to practice the claimed concepts so that the ordinary artisan might be afforded complete context as to “relative” rotation between the chambers to affect mixing.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, 22, 23, 24, 26, 27, 28, 32, 33, 34, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0243741 (“Kaufmann”).
Regarding Claim 1, Kaufmann discloses a mixing device (Fig. 1A) comprising:
A housing (3);
A cap (5) being disposed at a distal end of the housing; and
A mixing assembly (1), the mixing assembly being configured to actuate in response to rotation of the cap with respect to the housing (see Par. 84 – RE: “the protective sleeve (5) is rotated relative to the mixing device of the administration device... the user grabs the grip (5a) of the protective sleeve (5) and rotates the protective sleeve (5), relatively to the housing (3b) – see Fig. 10a); and
Wherein rotation of the cap with respect to the housing imparts a relative rotation to a portion of the mixing assembly, thus actuating the mixing assembly (see Par. 84 – RE: “[a]s a result of the nonrotary connection between the protective sleeve and the cartridge holder (1), the active substance can be mixed with the dilution liquid for the active substance by rotation of the protective sleeve (5), relative to the mixing device, namely, the housing (3b) and the piston rod (3a)” – i.e. the cap becomes rotationally locked with the cartridge holder (1), which causes the combined holder/cap to rotate with respect to the upper housing (3) which causes the cartridge portion of the mixing assembly to move rotationally and proximally with respect to the piston rod which causes the pistons 1j, 1h to move distally within the cartridge to reach the bypass 1g which thereby allows for communication and mixing between 1f and 1e).
Regarding Claim 19, Kaufmann discloses the cap to comprise at least one interior channel (see 6), and wherein the mixing assembly further comprises an exterior protrusion (1b) configured to engage with the interior channel of the cap, wherein the interior channel and exterior protrusion are constrained in a rotational degree of motion when engaged (Par.  84).
Regarding Claim 22, Kaufmann discloses the mixing assembly upon an initial rotation opens a fluidic pathway (1g) between a first chamber (1f) and a second chamber (1e).
Regarding Claim 23, Kaufmann discloses the mixing assembly upon additional rotation releases energy from a pre-stored energy source (see Par. 34 – RE: “additional rotation” is required to move the blocking ring (3d) from the blocking position to the release position which allows for actuation of the release knob (3e) and release of the energy stored in spring (3c) to affect delivery).
Regarding Claim 24, Kaufmann discloses that a release of energy from the pre-stored energy source (i.e. the piston rod of the pre-stored energy source presents a normal force against the piston 1j) which causes a displacement mechanism (1j) to transfer medicament from the first chamber to the second chamber.
Regarding Claim 26, Kaufmann discloses a frame (i.e. cartridge holder 1) disposed between the mixing assembly (see the cartridge itself) and the housing (3 – see Fig. 10b).
	Regarding Claim 27, Kaufmann discloses the mixing assembly further includes a frame (i.e. cartridge holder 1 or sleeve 6) that interfaces with the cap (see Fig. 2 and 7)
	Regarding Claim 28, Kaufmann discloses the mixing assembly further includes a first chamber (1f) and a second chamber (1e).
	Regarding Claim 31, Kaufmann further discloses a locking mechanism (6) configured to prevent the cap from rotating back into an original position after an initial relative rotation between the cap and the housing has occurred.
	Regarding Claim 32, Kaufmann discloses an injection assembly (4) whereupon triggering the injection assembly causes energy to be released from a pre-stored energy source (3c) to drive a mixed medicament stored in a chamber of the mixing assembly into and through the injection assembly and exit the device.
	Regarding Claim 33, Kaufmann discloses a method of mixing a medication in a mixing device (Fig. 1a, Abstract) comprising the steps: 
rotating a cap (5) relative to a housing (3 – Par. 84), wherein an internal interfacing component of the cap (see the interior of the cap which becomes rotationally splined to the mixing assembly 1) triggers an actuation upon being rotated by imparting rotation to a frame (1) provided within the housing, wherein the actuation causes separated medicament components to be combined in a chamber stored within the housing (Par. 84).
Regarding Claim 34, Kaufmann discloses the triggering releases energy from a pre-stored energy component (3c) disposed within the housing (see Par. 84, i.e. the rotation of the cap allows the blocking ring to be removed thereby allowing actuation to thereby release the energy from 3c).
Regarding Claim 35, Kaufmann discloses the internal interfacing component of the cap interacts with an interfacing component (6) of the frame (see Fig. 2, 7 – Par. 84).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/04/2022